J-A26016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH WILLIAMS                            :
                                               :
                       Appellant               :   No. 1824 EDA 2019

           Appeal from the Judgment of Sentence Entered May 3, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0004366-2018


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 28, 2020

        Joseph Williams appeals from the judgment of sentence, entered in the

Court of Common Pleas of Bucks County, following his convictions by a jury of

two counts of first-degree murder1 and one count each of criminal attempt to

commit homicide,2 firearms not to be carried without a license,3 recklessly




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2501(a).

2   18 Pa.C.S.A. § 901.

3   18 Pa.C.S.A. § 6106(a)(1).
J-A26016-20



endangering another person (REAP),4 possessing an instrument of crime

(PIC),5 and tampering with or fabricating physical evidence.6

        Williams’ convictions stem from his role in the shooting deaths of

Tommy Ballard and Zyisean McDuffie outside of April Coleman’s home, 914

Elmhurst Avenue, in Bristol, Pennsylvania, on May 4, 2018. On that date,

Coleman hosted a party for her two children who planned to attend their high

school prom later that evening. Several family friends were present, including

Williams, Gary Goddard, Jr.,7 Tajon Skelton, Rayshaun James, and Sincere

McNeil.     These individuals were all gathered around Coleman’s Chrysler

Pacifica, which was parked on her front lawn area. At one point, James and

Williams walked away together—outside the view of area pole cameras—so

that James could discreetly give Williams a firearm, which Williams placed into

his waistband. See N.T. Jury Trial, 3/12/19, at 178-80. Shortly thereafter,

McDuffie arrived at the Coleman residence, approached the group at the

Chrysler Pacifica, and shook hands only with Williams. Williams then asked

____________________________________________


4   18 Pa.C.S.A. § 2705.

5   18 Pa.C.S.A. § 907(a).

6   18 Pa.C.S.A. § 4910.

7At trial, Gary Nathaniel Goddard, Jr., was sometimes referred to as “Static”
or “Little Gary.” For clarity, we refer to him exclusively as “Goddard, Jr.”
Goddard, Jr., is the son of Gary Goddard, who is Williams’ co-defendant, and
who was charged separately in connection with the same shooting incident.
We consider Gary Goddard’s appeal separately at Commonwealth v.
Goddard, 2097 EDA 2019.


                                           -2-
J-A26016-20



why McDuffie did not acknowledge the others, at which point McDuffie stated

that he “didn’t mess with none of [them]” and called them all “bitch.” Id. at

190. At the end of the verbal confrontation, McDuffie left, stating he would

return soon.

     When McDuffie returned about forty-five minutes to an hour later, he

was accompanied by Ballard, Jahmier Wilson, and Jackie Valentine; Williams

and Wilson then walked away together to have a private conversation. Within

the larger group, still standing around the Chrysler Pacifica, an argument

ensued amongst Goddard, Jr., McNeil, McDuffie, and Ballard.         McDuffie

punched Goddard, Jr., in the face, and within moments, Williams removed the

firearm from his waistband and began firing it at Wilson, who was running

away from him. N.T. Jury Trial, 3/15/19, at 110-14; N.T. Jury Trial, 3/18/19,

at 170-73.     Although Williams fired repeatedly at Wilson, Wilson was not

injured, but McDuffie and Ballard were struck. Ballard collapsed in the front

yard of 911 Elmhurst Avenue and McDuffie was struck but still standing in the

driveway of 916 Elmhurst Avenue.

     Gary Goddard then appeared, walking down Weston Avenue, with his

hand raised and wielding a firearm.    N.T. Jury Trial, 3/13/19, at 281-84.

Standing in front of 916 Elmhurst Avenue, Goddard fired in the direction of

the homes, and then at McDuffie, whose legs gave out from under him after

the shots were fired. N.T. Jury Trial, 3/18/19, at 67-68. Goddard stood over

McDuffie and discharged his firearm, lodging a bullet in McDuffie’s head just




                                    -3-
J-A26016-20



above the hairline. N.T. Jury Trial, 3/13/19, at 288; N.T. Jury Trial, 3/18/19,

at 117-22, 226-29.

      Williams, Skelton, and James fled the scene of the shooting towards

Skelton’s home, located at 816 Winder Drive. After only a short time, Lemuel

Skelton, Skelton’s father, became aware of the shooting, and directed Williams

and James to leave his residence.        Before leaving, Williams took Tajon

Skelton’s white polo shirt.    When police arrived at the Skelton residence,

officers found Williams’ abandoned red shirt in a trashcan as a result of a

consensual search.

      While conducting a search in the area of the shooting, police observed

Williams running shirtless through a wooded brush area with James. Officers

overheard Williams tell James, “Don’t worry about it; you didn’t do nothing

wrong.” N.T. Jury Trial, 3/7/19, at 168-69. Upon being discovered by the

officers, Williams stated to the police, “Sir, please put me in handcuffs. I don’t

want to die.” Id. at 170-71. Police found Tajon Skelton’s white polo shirt in

Williams’ pants pocket.

      The officers subsequently reviewed video footage from pole cameras

near the scene of the shooting.     In the footage, police observed Williams,

James, and Skelton running away from the shooting down Winder Drive.

Williams was wearing a red shirt as he fled the scene.         The three fleeing

individuals entered the backyard of 703 Winder Drive, remained off-camera

for one minute and thirty seconds while in the yard, and reemerged on camera

travelling further down Winder Drive. The footage of Williams running shows

                                      -4-
J-A26016-20



his hands located around his belt area prior to entering the rear yard of 703

Winder Drive, but after leaving, his hands were no longer in his belt area.

Police were dispatched to that address, where the owner of the property

consented to a search. Police noticed a grill, which was completely covered

in dirt and grime, except for the left handle. After searching the grill, police

recovered a Rossi .38 Special revolver sticking out of the back near the

propane tank. All five of the revolver’s cartridges were spent, and it contained

shell casings. Skelton confirmed through testimony at trial that Williams was

the only one who approached the grill when the three individuals were in the

rear yard of 703 Winder Drive. See N.T. Jury Trial, 3/8/19, at 171-73.

      Other testimony revealed that Goddard, Jr., chased Wilson from the

scene of the shooting, gun in hand and pointed forward with his arm fully

extended. See N.T. Jury Trial, 3/15/19, at 38-41; see also N.T. Jury Trial,

3/18/19, at 223-25.

      When police arrived at the scene, Officer Michael Sarciewicz first found

Ballard, who was still able to talk and move, lying in the grass at 911 Elmhurst

Avenue. A crowd then directed the officer to McDuffie, who was unresponsive,

located in front of 916 Elmhurst Avenue. The officer observed bleeding and

several gunshot wounds on McDuffie, and commenced cardiopulmonary

resuscitation (CPR). McDuffie and Ballard were both transported to Frankford-

Torresdale Hospital, where McDuffie was pronounced dead on arrival, and

Ballard pronounced dead shortly after arrival.




                                     -5-
J-A26016-20



      Doctor Zhonghue Hua conducted the autopsies of Ballard and McDuffie.

Ballard was nineteen years old and suffered three gunshot wounds: one to

his left lower chest area, which punctured his liver and injured the right

kidney; one on his left side, with an exit wound above his buttocks; and one

graze wound to his thumb. The bullet from Ballard’s first wound, which was

still lodged in his body, was removed and turned over to investigators. Doctor

Hua determined that the wound to Ballard’s torso was the cause of his death,

and deemed it a homicide. See N.T. Jury Trial, 3/11/19, at 180-88. McDuffie

was also nineteen years old and suffered five gunshot wounds, including one

each to his forehead above the hairline, his left upper back, his right flank, his

right kneecap, and a graze wound to his right upper chest.           Doctor Hua

determined the fatal injury was the gunshot wound to his right flank, which

punctured McDuffie’s kidney. Id. at 193-94. Intact bullets were removed

from McDuffie’s kneecap, head, and abdomen, and were turned over to

investigators. Doctor Hua concluded McDuffie was still alive at the time he

was shot in the head due to evidence of brain bleeding, that the cause of death

was multiple gunshot wounds, and that the manner of death was homicide.

Id. at 215.

      Police additionally removed two bullets from 914 Elmhurst Avenue—one

had been lodged in the siding of the residence; the other entered a window,

proceeded through the kitchen, through a box of cereal, and into the wall

before striking a flue and falling onto the utility room floor. See N.T. Jury

Trial, 3/6/19, at 212-23, 227.       Eric Nelson, of the Montgomery County

                                      -6-
J-A26016-20



Detectives,8 conducted a forensic examination of all six of the recovered

bullets. The bullet recovered from the utility room and the one recovered

from McDuffie’s skull were discharged from a .32 H&R revolver found by police

in Gary Goddard’s apartment.           The fatal bullets recovered from McDuffie’s

abdominal wall and Ballard’s right torso were shot from the .38 Rossi Special

firearm, which was recovered from the grill behind 703 Winder Drive. The

other bullets recovered from McDuffie’s right knee and the siding of 914

Elmhurst Avenue were not traced to a known firearm, but were revealed to

have been fired from a firearm similar to a .38 revolver or .9 mm pistol. See

N.T. Jury Trial, 3/13/19, at 232-39.

       On May 5, 2018, the Commonwealth charged Williams with, inter alia,

criminal homicide in connection with the shooting deaths of Ballard and

McDuffie. At a preliminary hearing, the court permitted the Commonwealth

to amend the charges, held all charges for court, and docketed the case at

docket number 4366-2018. On August 14, 2018, the Commonwealth filed a

criminal information reflecting the amendments.9 On October 18, 2018, the
____________________________________________


8 Detective Nelson explained that, although he works for the Montgomery
County Detectives, he often does work for the “surrounding counties,”
including Bucks County. See N.T. Jury Trial, 3/13/19, at 213.

9 The information charged Williams as follows: Count 1 – first-degree murder;
Count 2 – first-degree murder; Count 3 – criminal attempt to commit
homicide; Count 4 – aggravated assault; Count 5 – possession of a firearm by
a person prohibited; Count 6 – discharge of a firearm into an occupied
structure; Count 7 – firearms not to be a carried without a license; Count 8 –
REAP; and Count 9 – PIC.



                                           -7-
J-A26016-20



Commonwealth separately charged Williams at docket number 7352-2018 in

connection with the unlawful sale and transfer of the firearm that was used to

kill Ballard and McDuffie.10 At a preliminary hearing held on December 18,

2018, the court held all charges for court, and docketed that case at docket

number 7352-2018.

       On March 4, 2019, the court held a hearing prior to the commencement

of trial to resolve outstanding pretrial matters.             At that hearing, the court

granted the Commonwealth’s motion to consolidate the two cases against

Williams with the case against Gary Goddard for a joint jury trial. The court

also granted Williams’ motion to sever the charge of possession of a firearm

by a person prohibited.

       A joint jury trial commenced on March 4, 2019, and concluded on March

22, 2019. At the close of deliberations, the jury convicted Williams of the

above-stated      offenses.       During       the   trial,   the   court   granted   the

Commonwealth’s motion to nolle prosequi the charge of aggravated assault,

and granted Williams’ demurrer as to the crimes of discharging of a firearm

into an occupied structure, dealing in proceeds of unlawful activities, criminal

conspiracy to commit sale or transfer of firearms, and sale or transfer of a

firearm. After trial, the court granted the Commonwealth’s motion to nolle
____________________________________________



10 The Commonwealth charged Williams as follows: dealing in proceeds of
unlawful activities, 18 Pa.C.S.A. § 5111(a)(2); criminal conspiracy to commit
sale or transfer of firearms, 18 Pa.C.S.A. § 903; sale or transfer of firearm,
18 Pa.C.S.A. § 6111(g)(2); and tampering with or fabricating physical
evidence, 18 Pa.C.S.A. § 4910.

                                           -8-
J-A26016-20



prosequi possession of a firearm by a person prohibited, which had been

previously severed.

      On May 3, 2019, as to docket number 4366-2018, the court sentenced

Williams on Count 1 (first-degree murder) to a period of incarceration of life

without the possibility of parole; Count 2 (first-degree murder) to a term of

incarceration of life without the possibility of parole, to be served consecutively

to Count 1; Count 3 (criminal attempt to commit homicide) to a term of 120

to 240 months’ incarceration; Count 7 (firearms not to be carried without a

license) to a term of 42 to 83 months’ incarceration; Count 8 (REAP) to a term

of 12 to 24 months’ incarceration; and Count 9 (PIC) to a term of 30 to 60

months’ incarceration, with Counts 3, 7, 8, and 9 to be served concurrently to

Counts 1 and 2.       As to docket number 7352-2018, the court sentenced

Williams to 12 to 24 months’ incarceration to be served concurrently with the

two consecutive life sentences docketed at 4366-2018.

      On May 13, 2019, Williams filed a post-sentence motion under docket

number 4366-2018, which the court denied on May 29, 2019. On June 20,

2019, Williams filed a notice of appeal as to docket number 4366-2018. On

June 25, 2019, the trial court ordered Williams to file a concise statement of

errors complained of on appeal no later than 21 days subsequent, pursuant to

Pa.R.A.P. 1925(b).     On August 1, 2019, Williams filed an untimely Rule




                                       -9-
J-A26016-20



1925(b) statement.11 The court subsequently filed a joint opinion as to both

Williams’ and Goddard’s appeals, pursuant to Pa.R.A.P 1925(a).

       On appeal, Williams presents the following issues for our review:12

       1. Did the [c]ourt err in refusing to allow [Williams] to impeach
          the hearsay testimony of [Justin Olexovitch,] a Commonwealth
          witness?

       2. Did the [c]ourt err in admitting a letter [Williams] wrote from
          prison to [William Flemming, his cousin,] that had no relevance
          to the criminal acts charged in the information?

Appellant’s Brief, at 3.

       Both of Williams’ issues present evidentiary challenges. We review a

trial court’s decision of whether or not to admit evidence under the following

well-established standard:

       The admissibility of evidence is a matter for the discretion of the
       trial court and a ruling thereon will be reversed on appeal only
       upon a showing that the trial court committed an abuse of
       discretion. An abuse of discretion may not be found merely
       because an appellate court might have reached a different
       conclusion, but requires a result of manifest unreasonableness, or
____________________________________________


11 Despite Williams’ untimely-filed Rule 1925(b) statement, this Court may
consider the merits of his appeal. See Commonwealth v. Thompson, 39
A.3d 335, 340 (Pa. Super. 2012) (“When counsel has filed an untimely Rule
1925(b) statement and the trial court has addressed those issues[,] we need
not remand and may address the merits of the issues presented.”). The court
addressed Williams’ issues in its Rule 1925(a) opinion; therefore, we may
proceed to the merits of his appeal.

12Due to a conflict of interest arising from court-appointed appellate counsel’s
representation of Williams, see Motion to be Withdrawn as Counsel, 4/16/20,
Attorney Stuart Wilder, Esquire, entered his appearance before this Court on
April 15, 2020, following his appointment in the trial court. We then permitted
Attorney Daniel Schatz, Esquire’s withdrawal. See Order Granting Application
to Withdraw as Counsel, 4/27/20. Attorney Wilder filed a timely appellate
brief raising the issues contained herein.

                                          - 10 -
J-A26016-20


       partiality, prejudice, bias, or ill-will, or such lack of support so as
       to be clearly erroneous.

Commonwealth v. McClure, 144 A.3d 970, 975 (Pa. Super. 2016) (quoting

Commonwealth v. Poplawski, 130 A.3d 697, 716 (Pa. 2015)) (internal

citations and quotation marks omitted).

       First, Williams argues that the court erred when it denied his motion to

call Detective Gregory Beidler to the stand. Specifically, Williams argues that

he should have been permitted to impeach, through the testimony of

Detective Beidler, a hearsay declaration made by Justin Olexovitch, pursuant

to Pa.R.E. 806 and the Confrontation Clause. We agree with Williams that

there was error, but, as explained in greater detail below, determine that the

error was harmless.

       At trial, the Commonwealth called Rayshaun James to testify that Justin

Olexovitch gave him a gun with instructions to give that weapon to Williams.

See N.T. Jury Trial, 3/12/19, 163-64.          The Commonwealth offered James’

testimony to support a conviction for Williams’ alleged conspiracy to commit

sale or transfer of firearms.13 This hearsay statement—James’ testimony that

Olexovitch instructed James to give the gun to Williams—was admitted as a

statement uttered in furtherance of an alleged conspiracy, pursuant to Pa.R.E.

____________________________________________


13 Other evidence introduced by the Commonwealth which supported this
charge included: the unlawful purchase of the murder weapon by a straw
purchaser; how the gun came into Olexovitch’s possession; and, that James
gave Williams the firearm, who only a short time later, used it to murder
Ballard and McDuffie. As previously noted, the court ultimately granted
Williams’ demurrer with regard to this charge.


                                          - 11 -
J-A26016-20



803(25)(E).    See N.T. Jury Trial, 3/20/19, at 125; see also Trial Court

Opinion, 3/3/20, at 28-30.

      Before resting, the defense made a motion to call Detective Beidler to

the stand. See N.T. Jury Trial, 3/20/19, at 124-28. Williams notified the

court that Detective Beidler would testify that when he interviewed Olexovitch,

Olexovitch stated that he gave no one instructions to give a gun to Williams.

Williams claims that this evidence should have been admitted under Rule 806

because it impeaches Olexovitch’s previously-admitted hearsay statement,

which was entered into evidence via Rayshaun James’ testimony.               See

Appellant’s Brief, at 11.

      As noted above, the trial court denied Williams’ motion to call Detective

Beidler. The court stated for the record that it made its decision in light of the

fact that it had already granted Williams’ demurrer as to conspiracy to commit

sale or transfer of firearms. See N.T. Jury Trial, 3/20/19, at 127. The court

opted, instead, to provide the jury with a cautionary instruction: that any

mention of Olexovitch should be disregarded. Id. at 128 (“I’m going to give

the jury an instruction; that they may have heard the name Justin Olexovitch,

but that they should not in any way consider what reference was made to him

in their deliberations because he’s not a party, and for those reasons I’ve given

a special instruction not to consider any connection to Justin Olexovitch by

any issue in this case.”).

      Nevertheless, the instruction given to the jury differed materially from

what had been previously discussed on the record, insofar as the court

                                     - 12 -
J-A26016-20



permitted the jurors to determine for themselves the importance of

Olexovitch’s hearsay declaration, rather than instructing that Olexovitch had

no connection to Williams’ case:14

       Members of the jury, there was a mention, and it’s for you to
       remember, of a person named Justin Olexovitch in this case. I’ll
       tell you now that he is not on trial here. Even though he was
       mentioned, it’s for you to recall how important his testimony
       may have been. I mentioned to you certain witnesses were not
       called and the inference you can draw when I mentioned Jahmier
       Wilson, but with regard to Justin Olexovitch, it’s enough for me to
       tell you that he did not have to testify in this case because he
       possessed a legal privilege not to testify, you should not draw an
       inference of whether his testimony would have been favorable to
       the Commonwealth or the defense, and if he has refused to testify
       because of this special legal privilege, no inference should be
       drawn by you with regard to this testimony, and I’ll tell you now
       that you shouldn’t consider and give great weight to the fact that

____________________________________________


14 The trial court’s Rule 1925(a) opinion and the Commonwealth’s brief
apparently misapprehended Williams’ present claim of error: the trial court
understood Williams to be objecting to James’ testimony on the grounds of
inadmissible hearsay, see Trial Court Opinion, 3/3/19, at 28-30, while the
Commonwealth characterizes Williams’ early attempts to grant Olexovitch
immunity as the genesis of his claim. See Appellee’s Brief, at 21-24.
Although a similar trial purpose is evident in each of these strategies, Williams’
present claim stems from his motion to call Detective Beidler to the witness
stand to impeach Olexovitch’s hearsay declaration, pursuant to Rule 806, see
N.T. Jury Trial, 3/20/19, at 124-28; not Williams’ objection to James’
testimony as hearsay, see N.T. Jury Trial, 3/12/19, 163-64, or his motion to
grant Olexovitch immunity to testify. See N.T. Pre-Trial Hearing, 3/4/19, at
102-08. Additionally, both the trial court’s Rule 1925(a) opinion and the
Commonwealth’s brief would have this Court find that the court’s cautionary
instruction cured any error with regard to Williams’ claim. See Trial Court
Opinion, 3/3/19, at 30; see also Appellee’s Brief, at 23-24. Nevertheless,
the court’s instruction failed to address Rule 806 in any material way—likely
as the result of the same misapprehension—and, therefore, was not curative.
See N.T. Jury Trial, 3/21/19, at 61-62; see also Commonwealth v.
Maloney, 365 A.2d 1237, 1241 (Pa. 1976) (“[A]dequate instructions under
some circumstances may cure error[.]”).

                                          - 13 -
J-A26016-20


       his name was mentioned except as it appeals to you in
       proving the case against these defendants.

N.T. Jury Trial, 3/21/19, at 61-62 (emphasis added).

       Williams argues that James’ testimony—that Olexovitch instructed

James to give the gun to Williams—bolstered the Commonwealth’s claim that

Williams possessed the illegally-purchased murder weapon. Williams argues

that   the   admission   of   this   testimony    ultimately   helped   prove    the

Commonwealth’s homicide cases and the remaining charges for which the jury

convicted Williams. See Appellant’s Brief, at 11; see also Appellant’s Reply

Brief, at 1. We agree; but for the reasons stated below, we also find this error

to be harmless, beyond a reasonable doubt.

       “All relevant evidence is admissible, except as otherwise provided by

law.    Evidence that    is   not relevant is    not admissible.”   Pa.R.E.     402.

Evidence is relevant if it has “any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.” Pa.R.E. 401. Moreover,

hearsay evidence is generally inadmissible, though several exceptions allow

for its admission. One such exception, Pa.R.E. 806 (Attacking and Supporting

the Declarant’s Credibility), relevant here, provides:

       When a hearsay statement has been admitted in evidence, the
       declarant’s credibility may be attacked, and then supported, by
       any evidence that would be admissible for those purposes if the
       declarant had testified as a witness. The court may admit
       evidence of the declarant’s inconsistent statement or conduct,
       regardless of when it occurred or whether the declarant had an
       opportunity to explain or deny it. If the party against whom the
       statement was admitted calls the declarant as a witness, the party


                                       - 14 -
J-A26016-20


      may examine the declarant on the statement as if on cross-
      examination.

Pa.R.E. 806.

      Here, the trial court admitted Olexovitch’s hearsay statement, which

was related to the jury via Rayshaun James’ testimony. See N.T. Jury Trial,

3/12/19, 163-64. Although the Commonwealth made its evidentiary proffer

in support of a charge which the court ultimately dismissed (conspiracy to

commit sale or transfer of firearms), James’ retelling of Olexovitch’s statement

also had the effect of bolstering the evidence that supported the remaining

and still-pending charges. Thus, even if the conspiracy charge was no longer

at issue, because Olexovitch’s hearsay declaration bolstered the evidence

relating to the other still-pending charges, Olexovitch’s credibility was open to

attack by an inconsistent statement.            See Pa.R.E. 806; see also

Commonwealth v. Walter, 119 A.3d 255, 288 (Pa. 2015) (“[Rule 806]

provid[es] for the admission of hearsay statements challenging the credibility

of the declarants of previously admitted hearsay statements.”).

      Williams’ proposed admission of Detective Beidler’s testimony, that

Olexovitch denied instructing the delivery of a weapon to Williams, certainly

qualifies as an inconsistent statement when compared with James’ already-

admitted testimony. Detective Beidler’s proposed testimony was thus

admissible under the rule, even if deemed hearsay. See Walter, supra. The

court’s instruction to the jury, having failed to address this point, did not cure

the error.   See n.12, supra.     Nevertheless, we hold that the trial court’s



                                     - 15 -
J-A26016-20



error—the denial of Williams’ motion to call Detective Beidler to the stand to

attack Olexovitch’s credibility, pursuant to Rule 806—was harmless.

      Our Supreme Court has long held that:

      although a perfectly conducted trial is indeed the ideal objective
      of our judicial process, the defendant is not necessarily entitled to
      relief simply because of some imperfections in the trial, so long as
      he has been accorded a fair trial. A defendant is entitled to a fair
      trial but not a perfect one. If a trial error does not deprive the
      defendant of the fundamentals of a fair trial, his conviction will not
      be reversed.

Commonwealth v. Noel, 104 A.3d 1156, 1169 (Pa. 2014) (quoting

Commonwealth v. Wright, 961 A.2d 119, 135 (Pa. 2008)) (brackets and

quotation marks omitted). Where a trial court has erroneously failed to admit

evidence, we may find that no new trial is warranted if we are convinced the

error was harmless beyond a reasonable doubt.          See Commonwealth v.

French, 578 A.2d 1292, 1301 (Pa. Super. 1990). The Commonwealth carries

this burden.   Commonwealth v. Adams, 39 A.3d 310, 322 (Pa. Super.

2012). Our Supreme Court has clarified that harmless error exists where

      the record demonstrates either: (1) the error did not prejudice
      the defendant or the prejudice was de minimis; or (2) the
      erroneously admitted evidence was merely cumulative of other
      untainted evidence which was substantially similar to the
      erroneously admitted evidence; or (3) the properly admitted and
      uncontradicted evidence of guilt was so overwhelming and the
      prejudicial effect of the error was so insignificant by comparison
      that the error could not have contributed to the verdict.

Commonwealth v. Hairston, 84 A.3d 657, 671-72 (Pa. 2014).

      Here, the Commonwealth argues that the prejudice to Williams was de

minimis and that the properly admitted and uncontradicted evidence of


                                     - 16 -
J-A26016-20



Williams’ guilt was so overwhelming by comparison to the error, that it could

not have contributed to the verdict. See Appellee’s Brief, at 31-33. We agree.

      At trial, numerous individuals testified that they saw Williams possess

the gun, discharge it, or both. See N.T. Jury Trial, 3/12/19, at 178-79 (James

testified he walked “off camera” with Williams, handed Williams firearm, and

Williams placed it in waistband); id. at 203-07 (James testified he heard

gunshot, saw Williams place firearm in waistband again, and saw Williams

running with Skelton; James followed pair to rear yard where the three stayed

before proceeding to Skelton’s home); N.T. Jury Trial, 3/7/19, at 193-94

(Officer Dennis Leighton testified he observed pole video camera footage of

scene after shooting, showing Williams entered backyard of 703 Winder Drive,

waited approximately one minute before fleeing rear yard; police found

murder weapon hidden inside grill in rear yard.); N.T. Jury Trial, 3/11/19, at

108-09 (Officer Edmund O’Brien testified as to observations of pole camera

video, “For [] Williams, as he was running from the 600 block to the 700 []

block [of Winder Drive], his right hand was observed on his right side right

around the belt loop area. . . . Coming out of [703 Winder Drive] he appears

to be running as normal.”); N.T. Jury Trial, 3/8/19, at 51-52 (Valentine

testified that he told detectives he “watched Joey Williams [shoot] Tommy

Ballard”), at 101 (“[Commonwealth Attorney:] And when he shot the gun you

knew his name was Joey Williams, correct?          [Jackie Valentine:]   Yes.

[Commonwealth Attorney:] And when he shot Tommy Ballard you knew his

name was Joey Williams, correct? [Jackie Valentine:] Yes.”); N.T. Jury Trial,

                                    - 17 -
J-A26016-20



3/15/19, at 112-14 (April Coleman testified “I just know [Williams] stepped

back, and he pulled out the gun, and I heard pow. . . . He shot again. . . .

[Williams] shoots again, and then I lost view. I heard a third shot[.]”); N.T.

Jury Trial, 3/18/19, at 105-07 (Krystalyn Coleman testified “[Williams] had a

gun in his hands [with it pointed forward and shot it] in the direction [Wilson]

was running from [sic]. . . . That’s when I see [Williams]. So I froze because,

I mean, I don’t want to run in front of the bullets. He’s shooting at him. I

don’t want to get hit, so I just stopped.”).

      Here, we find the failure to admit Williams’ proposed impeachment

evidence was a de minimis error, especially when compared to the

overwhelming admitted evidence that supported findings that Williams

possessed and fired the murder weapon. See Hairston, supra. Additionally,

the Commonwealth correctly notes that once the court granted Williams’

demurrer as to the conspiracy charge, the importance of Olexovitch’s

testimony regarding the remaining charges was greatly minimized—the

manner in which Williams acquired the weapon had little significance in

answering the question of whether he murdered Ballard and McDuffie and

whether he intended to kill Wilson. See Appellee’s Brief, at 32. Further, other

evidence adduced at trial overwhelmingly supported Williams’ convictions: all

of the firsthand witness testimony regarding what transpired at the scene;

that Williams fled the scene; that he abandoned the shirt he wore at the time

of the shootings; and that he made incriminating statements at the time of

his arrest. See Hairston, supra.

                                     - 18 -
J-A26016-20



       We find beyond a reasonable doubt that the properly admitted evidence

of Williams’ guilt was so overwhelming, and the prejudicial effect of the court’s

error regarding the failure to admit the proposed impeachment evidence so

insignificant by comparison, that the error could not have contributed to the

verdict. Id.; see also Adams, supra. Accordingly, the trial court’s error did

not deprive Williams of the fundamentals of a fair trial.15 See Noel, supra.

       In his second and final issue on appeal, Williams claims the trial court

erroneously admitted a letter that he wrote to his cousin, William Flemming,

from prison, after his arrest.        See Appellant’s Brief, at 17.   Prior to trial,

several members of the audience wore matching t-shirts, demonstrating their

affiliation and solidarity with the parties.       Some shirts bore images and

nicknames of witnesses the Commonwealth intended to call. The trial court

issued a warning that the trial would not be influenced in any manner,

including by the wearing of matching t-shirts or by intimidation. See N.T.

Pre-Trial Hearing, 3/4/19, at 61-66. Nevertheless, certain individuals failed

to follow the court’s instruction, wore matching shirts in support of Williams

to trial, and were subsequently admonished by the court. See N.T. Jury Trial,

3/6/19, at 117-30. Upon admonishment, Flemming and another individual

abandoned their shirts in the courtroom; the shirts were then placed in the
____________________________________________


15 We need not reach Williams’ Sixth Amendment Confrontation Clause
arguments, see Appellant’s Brief, at 12-14, given that any error we might find
would be subject to the same harmless error analysis. See Commonwealth
v. Brown, 139 A.3d 208, 219-20 (Pa. Super. 2016) (after finding
Confrontation Clause violation, this Court examines whether error was
harmless beyond a reasonable doubt).

                                          - 19 -
J-A26016-20



Commonwealth’s custody. Flemming’s abandoned shirt had a silkscreen logo

that was identical to one found on the red shirt that Williams abandoned during

his flight from the crime scene, and was also the same as a hand-drawn image

found on the letter that Williams wrote to Flemming from prison. Moreover,

Flemming’s abandoned shirt included a variety of phrases including “#1300,”

which also appeared in the letter. See N.T. Jury Trial, 3/18/19, 327-28.

         The contents of Williams’ letter to Flemming were read aloud to the jury

and published on a monitor for viewing, but without the envelope indicating it

was sent from prison.16 See N.T. Jury Trial, 3/18/19, 313-17. Williams argues


____________________________________________


16   Detective Frank Groome’s testimony described the letter:

        [By Commonwealth Attorney:] Taking a look at what’s on the
        screen currently, if we could zoom in on the top left corner. The
        name there is Joseph Williams; is that right?

        A. Yes, ma’am.

        Q. And it’s addressed to William Flemming in Philadelphia;
        correct?

        A. Correct.

        Q. That’s the name of the individual you saw wearing that red
        shirt in court?

        A. Yes.

        Q. If we could scroll down. And we’re taking a look now at an
        image that seems to be hand drawn. What is that image?

        A. That’s an image similar to the silkscreen that was on the shirt.

                                       *       *    *



                                           - 20 -
J-A26016-20




____________________________________________


       Q. [I]f we could actually [] focus on the bottom portion, the letter
       portion where it begins, “Yo, Cuz.” This is the body of the letter
       that was written and then encompassed in that envelope; correct?

       A. Yes, ma’am.

       Q. It says: “Yo, Cuz. I’m chillin. Just bored as shit. I had to
       write yall or something. The detectives came and gave me a
       mouth swab. I gotta beat this. I’m in it real rap bro. Make sure
       yall doing what yall can for me, man[n.”] And there’s “[OSS]”;
       right?

       A. Yes.

                                       *       *    *

       Q. “It felt like niggas forgot about me. Keep it a bean, before all
       this” –and then there’s something that appears to be cut off—
       “shit. But imma be ARD, ten toes down. These crackers trippin.
       My Pop-Pop name Jimmy. I stand tall no matter the outcome.
       RS. This ain’t that. I’ll never sell my soul to them niggas, but my
       bread gettin[”]—and then it just says “[OW].” It seems to be cut
       off. “Im at a dub. Imma try to go a week without calling yall.
       Make sure yall screaming for Joey on the social real rap. Fuck
       that. But I love yall! Supposedly the lawyer I called coming to
       see me this week, so I fuck around and call you then if you get to
       the bottom of shit. I heard Kira, your baby again. Tell her I said
       wassup lol. RD.” Correct?

       A. Yes, ma’am.

       Q. And now, if we could focus on the top portion, and it says over
       to the right: “Jordan told me draw something for his corney [sic]
       ass designs he got on his shirts. Take a pic and send it to him.”
       Is that what it says at the top?

       A. Yes, ma’am.

       Q. This is dated May 14th[, 2018]; correct?

       A. Yes.



                                           - 21 -
J-A26016-20



____________________________________________


       Q. Underneath [] on the left-hand side it says: “Target,[”] then
       [“shoota[”], [“]mood[”], [“song”], [“]artist.” On the right-hand
       side it had a number of hashtags.

       A. Yes.

       Q. Under where [sic] it indicates [“]target[”], [is written] “[B.A.M
       SNM].” Do you know what that’s a reference to?

       A. No, I do not.

       Q. Below that, it says “Shoota,” [] correct?

       A. Yes.

       Q. And it says: “Joey twin [IAMAL”]; is that fair?

       A. Yes.

       Q. Below that, “Mood - Fall[i]n Back,” and below that: [“Song -
       MoneyBag Myers”]?

       A. Correct.

       Q. The [“Artist - MoneyBag Yo”]; correct?

       A. Correct, ma’am.

       Q. On the right it says, [] “[#]unbreakable,” below that []
       “[#]1300!” [], “P-20[-]Vill.” Do you know what the reference of
       1300 is?

       A. I do not know what 1300 is. Vill would be [Winder] Village.

       Q. Below that it says, “[#OTF-FTO],” and then [] “[#]solid,” with
       what appears to be [a hand-drawn image of] a strong arm;
       correct?

       A. Solid, I’ve seen that before.            It usually means solid, stay
       strong.

       Q. Okay. Did you have an opportunity to do research and
       determine what that song is, the MoneyBagg Myers song?

       A. Yeah, I pulled the lyrics up, and I looked at the lyrics.



                                          - 22 -
J-A26016-20



that, pursuant to Pa.R.E. 403, the letter’s probative value was outweighed by

the danger of unfair prejudice, confusion of the issues, or misleading the jury.

Appellant’s Brief, at 18.       Specifically, Williams argues that the letter “did

nothing to prove [Williams] killed anyone on May 4, 2018,” that the letter

“portrays its writer as a filthy[-]mouthed but scared young man hoping for

some support from friends and neighbors,” and was a “racially charged piece

of evidence at the trial of a black man for a crime committed in a black

neighborhood” that was “unfairly inflammatory and of no relevance to the

issues at hand.” Id. at 18-19. Finally, Williams claims he deserves a new

trial and that “[t]his Court should send a message to trial courts that evidence

that needlessly racially stereotypes a criminal defendant, when not absolutely

necessary to prove some point at trial, cannot be viewed by the finder of fact

upon pain of reversal[.]” Id. at 20.



____________________________________________


                                       *       *    *

       Q. And looking from the left—and of course [Williams’ letter to
       Flemming] will speak for itself—on the fourth one down, there’s a
       [hand-drawn] musical note or a clef sign. To the right of that is[:]
       [“]Song[-]MoneyBag Myers,[”] and below that, [“]Artist[-
       ]MoneyBag Yo.[”] And you say you have the lyrics of that song?

       A. Yes, sir.

       [Whereupon copies of the song’s lyrics were distributed and
       published to each member of the jury and the song was played in
       court.]

N.T. Jury Trial, 3/18/19, at 313-19.


                                           - 23 -
J-A26016-20



      As noted above, all relevant evidence is admissible, except as otherwise

provided by law, and irrelevant evidence is inadmissible. Pa.R.E. 402. One

noted exception is found in Rule 403, which states “[t]he court may exclude

relevant evidence if its probative value is outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Pa.R.E. 403.

      Our Supreme Court has explained that all evidence is necessarily

prejudicial:

      Probative value and prejudice are conjoined in the sense that if
      evidence is probative at all, it is necessarily prejudicial to one side
      or the other—if evidence has no probative value, it ought not be
      admitted in the first place, and this can usually be determined
      before trial. The balancing inquiry, however, is a fact- and
      context-specific one that is normally dependent on the evidence
      actually presented at trial. The value of evidence is obviously a
      fluid notion, and the prejudicial effect of the evidence is likewise
      in flux as matters progress.

Commonwealth v. Hicks, 91 A.3d 47, 53-54 (Pa. 2014).

      Here, Williams argued a mistaken-identity defense throughout trial and

in closing argument. See N.T. Jury Trial, 3/20/19, at 155-56. Contrary to

Williams’ claims, we find that the letter he wrote was clearly probative of his

identity as the shooter insofar as the letter, penned by his hand, states

“Shoota – Joey Twin IAMAL” next to the hand-drawn image of a gun and

underneath the words “Target – B.A.M SNM.”             Moreover, a hand-drawn

illustration found on the letter matched an image that was observed on the

red shirt worn by Williams during the shooting—the same shirt Williams

                                      - 24 -
J-A26016-20



abandoned at the Skelton residence in an attempt to hide his identity as the

shooter—when he fled the scene and hid the firearm in the grill behind 703

Winder Drive. See N.T. Jury Trial, 3/7/19, at 175; N.T Jury Trial, 3/18/19, at

277-80, 286, 312-13, 324.          This same image also appeared on the later-

abandoned shirt worn by Flemming at Williams’ trial.

        Additionally, Williams fails to identify what specific language or content

in the letter unduly prejudiced him. Although there is some use of profanity

and racial slurs, we agree with the Commonwealth that the true focus of the

letter is on providing an update on his case, noting Williams’ belief that he will

be acquitted of the charges, and requesting continued support. We discern

no abuse of discretion in the trial court’s decision to admit the letter as highly

probative evidence of Williams’ identity as the shooter. See McClure, supra.

Finally, we note that any unfair prejudice was mitigated by the court’s proper

cautionary instruction to the jury regarding how the letter should be

appropriately considered.17 See Commonwealth v. Jemison, 98 A.3d 1254,

____________________________________________


17   The court cautioned the jury as follows:

        I want to address another matter with you. Yesterday we had
        Detective Frank Groome testify as a witness[. P]rior to his
        testimony you saw some evidence, a red T-shirt. Detective
        Groome highlighted the fact that [t]his T-shirt, which was found
        in a trash can, allegedly had a specific unique type of silkscreen
        logo on the front. You were made aware of that, and we also saw
        it as an exhibit.

        There was a letter that was written by this [d]efendant, Joseph
        Williams, and of that there is no dispute. You can accept that.



                                          - 25 -
J-A26016-20


____________________________________________


       And it has on it what appears to be a handwritten logo similar to
       the logo that is silkscreened on the T-shirt. Whether it is or not is
       a fact for you, but that’s my view of why the Commonwealth
       sought to introduce it. I believe, and they will argue if they
       choose, that that somehow establishes the identity of the
       owner of the T-shirt to [sic] Joseph Williams. But again, it’s
       for you to determine if that has been proven, and if, in fact,
       it is an important issue. In the end, what is important is a
       decision for you and you alone. You determine the weight to be
       given any evidence, and I’ll discuss that with you at the end of the
       case.

       Having said that, in that letter there was a reference to a rap song.
       The Commonwealth will argue that this again establishes the
       identity of the writer of the letter and is connected to the
       T-shirt, but again, I’m not saying it’s so; only what I believe the
       Commonwealth will argue. I permitted the playing of this rap song
       for you, and the Commonwealth provided two pages of lyrics for
       that song. Now, it is nothing more than a rap song, and I would
       not want you to think that it had any special value or evidentiary
       importance in and of itself. It is clear that [Williams] did not write
       this song. He only referred to it in a letter, which apparently
       bears the same logo as the T-shirt.

       I’ll be candid with all of you. We are all adults. This song is
       somewhat graphic in some measure, but it has no implications
       whatsoever as to the ultimate issue in this case, which is, has the
       Commonwealth proven beyond a reasonable doubt each and
       every element of every crime charged as against [] Joseph
       Williams, and [] Gary Goddard. The song, without more, is just
       one of many pieces of evidence you’ll consider, but it has a limited
       purpose, and I didn’t want you to draw the inference that this song
       proves anything. It certainly does not stand alone, just a part and
       parcel of[,] and it absolutely does not implicate, in any fashion, in
       any of these crimes, either Mr. Williams or Mr. Goddard, and I
       would not want you to think that it did.

       So having told you that, it is only offered for a limited purpose. In
       the end, whether or not it has evidentiary value for you will be
       determined, but I can tell you now, and I can’t stress it enough,
       Mr. Williams did not write this song. No one is suggesting he
       endorses any of the things said in the lyrics, and it



                                          - 26 -
J-A26016-20



1263 (Pa. 2014) (“Any possibility of unfair prejudice is greatly mitigated by

the use of proper cautionary instructions to the jury.”). The jury is presumed

to have followed the court’s instructions. Id. Therefore, Williams’ second

claim on appeal fails.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2020




____________________________________________


       absolutely has no bearing whatsoever on whether or not he
       is guilty of all, any, or none of these crimes. I just wanted
       you to know that.

N.T. Jury Trial, 3/19/19, at 11-14 (emphasis added).

                                          - 27 -